AFFIRM; and Opinion Filed July 29, 2015.




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01452-CR

                           DAVID BRADLEY NEWTON, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 203rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F11-72170-P

                               MEMORANDUM OPINION
                  Before Chief Justice Wright and Justices Brown and Stoddart
                                   Opinion by Justice Brown

       David Bradley Newton was convicted of failure to register as a sex offender. This appeal

follows the revocation of his community supervision and the imposition of his ten-year sentence.

On appeal, appellant’s attorney filed a brief in which she concludes the appeal is wholly

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967). The brief presents a professional evaluation of the record showing why, in effect,

there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex.

Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. We advised

appellant of his right to file a pro se response, but he did not file a pro se response. See Kelly v.
State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying duties of appellate courts

and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       We affirm the trial court’s judgment.




                                                     /Ada Brown/
                                                     ADA BROWN
                                                     JUSTICE


Do Not Publish
TEX. R. APP. P. 47

141452F.U05




                                               -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                        JUDGMENT


DAVID BRADLEY NEWTON,                             Appeal from the 203rd Judicial District
Appellant                                         Court of Dallas County, Texas (Tr.Ct.No.
                                                  F11-72170-P).
No. 05-14-01452-CR       V.                       Opinion delivered by Justice Brown, Chief
                                                  Justice Wright and Justice Stoddart
THE STATE OF TEXAS, Appellee                      participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered July 29, 2015.




                                            -3-